 In the Matter of ADOLPH C. HuBER, D/B/A GULF STATES OPTICALLABORATORIES,l EMPLOYERandOPTICAL AND INSTRUMENT WORKERSORGANIZING COMMITTEE, CIO, PETITIONERCase No. 15-RC-95.-Decided February 9, 1949DECISIONANDORDERUpon a petition duly filed, a hearing was held before a hearingofficer of the National Labor Relations Board.The hearing officer'srulings made at the hearing are free from prejudicial error and arehereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-man panel consisting of the undersigned BoardMembers.*1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The Petitioner is a labor organization affiliated with the Congressof Industrial Organizations, claiming to represent employees of theEmployer.The Petitioner herein is the same petitioner involved inMatter ofAmerican Optical Company.2Because the Congress of Industrial Or-ganizations is not in compliance with Section 9 (f), (g), and (h) of theAct, and in accordance with the principle announced in theAmericanOpticalcase, we find that the Board lacks the power to investigate thequestion concerning representation raised herein by the Petitioner.3Accordingly, we shall dismiss the petition.ORDERIT Is HEREBY ORDERED that the petition for the investigation of rep-resentatives of employees of Adolph C. Huber, d/b/a Gulf StatesOptical Laboratories, New Orleans, Louisiana, filed by Optical andInstrument Workers Organizing Committee, CIO, be, and it herebyis, dismissed.1The Board,on its own motion, hereby amends the caption in order to reflect a moreaccurate description of the Employer.*Houston, Reynolds,and Murdock.2 81 N. L. R. B. 453.8Although Member Houston dissented in theAmerican Opticalcase, he considers him-self bound by the decision of the majority in that case.81 N. L.R. B., No. 94.510